     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 1 of 10 Page ID #:1




 1   Todd M. Friedman (SBN 216752)
     Adrian R. Bacon (SBN 280332)
 2   Meghan E. George (SBN 274525)
 3   Thomas E. Wheeler (SBN 308789)
     LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 4
     21550 Oxnard St., Suite 780
 5   Woodland Hills, CA 91367
 6
     Phone: 323-306-4234
     Fax: 866-633-0228
 7   tfriedman@toddflaw.com
 8   mgeorge@toddflaw.com
     abacon@toddflaw.com
 9
     twheeler@toddflaw.com
10   Attorneys for Plaintiff
11
                        UNITED STATES DISTRICT COURT
12                     CENTRAL DISTRICT OF CALIFORNIA
13
     TERRY FABRICANT, individually ) Case No. 2:21-cv-04935
14   and on behalf of all others similarly )
15   situated,                             ) CLASS ACTION
                                           )
16
     Plaintiff,                            ) COMPLAINT FOR VIOLATIONS
17                                         ) OF:
18          vs.                            )
                                           ) 1. NEGLIGENT VIOLATIONS OF
19                                              THE TELEPHONE CONSUMER
                                           )    PROTECTION ACT [47 U.S.C.
20   ALPHA FUNDING-001 LLC, and            )    §227 ET SEQ.]
     DOES 1 through 10, inclusive, and     ) 2. WILLFUL VIOLATIONS OF THE
21                                              TELEPHONE CONSUMER
     each of them,                         )    PROTECTION ACT [47 U.S.C.
22                                         )    §227 ET SEQ.]
23
     Defendant(s).                         )
                                           ) DEMAND FOR JURY TRIAL
24
           Plaintiff, TERRY FABRICANT (“Plaintiff”), on behalf of himself and all
25
     others similarly situated, alleges the following upon information and belief based
26
     upon personal knowledge:
27
                                NATURE OF THE CASE
28
           1.    Plaintiff brings this action for himself and others similarly situated


                                 CLASS ACTION COMPLAINT
                                            -1-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 2 of 10 Page ID #:2




 1   seeking damages and any other available legal or equitable remedies resulting from
 2   the illegal actions of ALPHA FUNDING-001 LLC (“Defendant”), in negligently,
 3   knowingly, and/or willfully contacting Plaintiff on Plaintiff’s cellular telephone in
 4   violation of the Telephone Consumer Protection Act, 47. U.S.C. § 227 et seq.
 5   (“TCPA”), thereby invading Plaintiff’s privacy.
 6                              JURISDICTION & VENUE
 7           2.   Jurisdiction is proper under 28 U.S.C. § 1332(d)(2) because Plaintiff,
 8   a resident of California, seeks relief on behalf of a Class, which will result in at
 9   least one class member belonging to a different state than that of Defendant, a
10   company incorporated in the state of Delaware. Plaintiff also seeks up to $1,500.00
11   in damages for each call in violation of the TCPA, which, when aggregated among
12   a proposed class in the thousands, exceeds the $5,000,000.00 threshold for federal
13   court jurisdiction. Therefore, both diversity jurisdiction and the damages threshold
14   under the Class Action Fairness Act of 2005 (“CAFA”) are present, and this Court
15   has jurisdiction.
16           3.   Venue is proper in the United States District Court for the Central
17   District of California pursuant to 28 U.S.C. § 1391(b)(2) because Defendant does
18   business within the state of California and Plaintiff resides within this District.
19                                         PARTIES
20           4.   Plaintiff, TERRY FABRICANT (“Plaintiff”), is a natural person
21   residing in Winnetka, California and is a “person” as defined by 47 U.S.C. § 153

22   (39).

23           5.   Defendant,     ALPHA      FUNDING-001         LLC     (“Defendant”       or

24   “DEFENDANT”), is a lending company for real estate investors, and is a “person”

25
     as defined by 47 U.S.C. § 153 (39).

26
             6.   The above named Defendant, and its subsidiaries and agents, are

27
     collectively referred to as “Defendants.” The true names and capacities of the
     Defendants sued herein as DOE DEFENDANTS 1 through 10, inclusive, are
28



                                   CLASS ACTION COMPLAINT
                                              -2-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 3 of 10 Page ID #:3




 1   currently unknown to Plaintiff, who therefore sues such Defendants by fictitious
 2   names. Each of the Defendants designated herein as a DOE is legally responsible
 3   for the unlawful acts alleged herein. Plaintiff will seek leave of Court to amend the
 4   Complaint to reflect the true names and capacities of the DOE Defendants when
 5   such identities become known.
 6         7.     Plaintiff is informed and believes that at all relevant times, each and
 7   every Defendant was acting as an agent and/or employee of each of the other
 8   Defendants and was acting within the course and scope of said agency and/or
 9   employment with the full knowledge and consent of each of the other Defendants.
10   Plaintiff is informed and believes that each of the acts and/or omissions complained
11   of herein was made known to, and ratified by, each of the other Defendants.
12                              FACTUAL ALLEGATIONS
13         8.     Beginning in or around February of 2020, Defendant contacted
14   Plaintiff on his cellular telephone ending in -1083, in an effort to sell or solicit its
15   services.
16         9.     Defendant called Plaintiff on his cellular telephone from phone
17   numbers confirmed to belong to Defendant, (800) 902-2470 and (833) 436-8787..
18         10.    Plaintiff asked Defendant at least once to cease calling him.
19         11.    However, Plaintiff’s efforts to get Defendant to cease its automated
20   barrage of solicitations were to no avail, and Defendant continued to harass and
21   annoy him with calls, at least six of them from February 15, 2020 to April 02, 2020..

22         12.    Defendant used an “automatic telephone dialing system”, as defined

23   by 47 U.S.C. § 227(a)(1) to place its calls to Plaintiff seeking to sell or solicit its

24
     business services.

25
           13.    Defendant’s calls constituted calls that were not for emergency

26
     purposes as defined by 47 U.S.C. § 227(b)(1)(A).

27
           14.    Defendant’s calls were placed to telephone number assigned to a
     cellular telephone service for which Plaintiff incurs a charge for incoming calls
28



                                   CLASS ACTION COMPLAINT
                                              -3-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 4 of 10 Page ID #:4




 1   pursuant to 47 U.S.C. § 227(b)(1).
 2         15.     Plaintiff is not a customer of Defendant’s services and has never
 3   provided his cellular telephone number, to Defendant for any purpose whatsoever.
 4         16.     In addition, on at least one occasion, Plaintiff answered the telephone
 5   and told Defendant to stop calling him. Accordingly, Defendant never received
 6   Plaintiff’s “prior express consent” to receive calls using an automatic telephone
 7   dialing system or an artificial or prerecorded voice on his cellular telephone
 8   pursuant to 47 U.S.C. § 227(b)(1)(A).
 9         17.     Plaintiff alleges upon information and belief, including without
10   limitation his experiences as recounted herein, especially his experience of being
11   called after expressly requesting that Defendant cease all calls to him, that
12   Defendant lacks reasonable policies and procedures to avoid the violations of the
13   Telephone Consumer Protection act herein described.
14                                CLASS ALLEGATIONS
15         18.     Plaintiff brings this action individually and on behalf of all others
16   similarly situated, as a member the two proposed classes (hereafter, jointly, “The
17   Classes”). The class concerning the ATDS claim for no prior express consent
18   (hereafter “The ATDS Class”) is defined as follows:
19
                   All persons within the United States who received any
20                 solicitation/telemarketing   telephone   calls    from
21                 Defendant to said person’s cellular telephone made
                   through the use of any automatic telephone dialing
22                 system or an artificial or prerecorded voice and such
23                 person had not previously consented to receiving such
                   calls within the four years prior to the filing of this
24
                   Complaint
25
26         19.     The class concerning the ATDS claim for revocation of consent, to the
27   extent prior consent existed (hereafter “The ATDS Revocation Class”) is defined
28   as follows:


                                   CLASS ACTION COMPLAINT
                                              -4-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 5 of 10 Page ID #:5




 1
                  All persons within the United States who received any
 2                solicitation/telemarketing     telephone      calls    from
 3                Defendant to said person’s cellular telephone made
                  through the use of any automatic telephone dialing
 4
                  system or an artificial or prerecorded voice and such
 5                person had revoked any prior express consent to receive
 6
                  such calls prior to the calls within the four years prior to
                  the filing of this Complaint.
 7
 8         20.    Plaintiff represents, and is a member of, The ATDS Class, consisting
 9   of all persons within the United States who received any solicitation telephone calls
10   from Defendant to said person’s cellular telephone made through the use of any
11   automatic telephone dialing system or an artificial or prerecorded voice and such
12   person had not previously not provided their cellular telephone number to
13   Defendant within the four years prior to the filing of this Complaint.
14         21.    Plaintiff represents, and is a member of, The ATDS Revocation Class,
15   consisting of all persons within the United States who received any
16   solicitation/telemarketing telephone calls from Defendant to said person’s cellular
17   telephone made through the use of any automatic telephone dialing system or an
18   artificial or prerecorded voice and such person had revoked any prior express
19   consent to receive such calls prior to the calls within the four years prior to the
20   filing of this Complaint.
21         22.    Defendant, its employees and agents are excluded from The Classes.
22   Plaintiff does not know the number of members in The Classes, but believes the
23   Classes members number in the thousands, if not more. Thus, this matter should
24   be certified as a Class Action to assist in the expeditious litigation of the matter.
25         23.    The Classes are so numerous that the individual joinder of all of its
26   members is impractical. While the exact number and identities of The Classes
27   members are unknown to Plaintiff at this time and can only be ascertained through
28   appropriate discovery, Plaintiff is informed and believes and thereon alleges that


                                   CLASS ACTION COMPLAINT
                                              -5-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 6 of 10 Page ID #:6




 1   The Classes includes thousands of members. Plaintiff alleges that The Classes
 2   members may be ascertained by the records maintained by Defendant.
 3         24.    Plaintiff and members of The ATDS Class and The ATDS Revocation
 4   Class were harmed by the acts of Defendant in at least the following ways:
 5   Defendant illegally contacted Plaintiff and ATDS Class members via their cellular
 6   telephones thereby causing Plaintiff and ATDS Class and ATDS Revocation Class
 7   members to incur certain charges or reduced telephone time for which Plaintiff and
 8   ATDS Class and ATDS Revocation Class members had previously paid by having
 9   to retrieve or administer messages left by Defendant during those illegal calls, and
10   invading the privacy of said Plaintiff and ATDS Class and ATDS Revocation Class
11   members.
12         25.    Common questions of fact and law exist as to all members of The
13   ATDS Class which predominate over any questions affecting only individual
14   members of The ATDS Class. These common legal and factual questions, which
15   do not vary between ATDS Class members, and which may be determined without
16   reference to the individual circumstances of any ATDS Class members, include,
17   but are not limited to, the following:
18                a.     Whether, within the four years prior to the filing of this
19                       Complaint, Defendant made any telemarketing/solicitation call
20                       (other than a call made for emergency purposes or made with
21                       the prior express consent of the called party) to a ATDS Class

22                       member using any automatic telephone dialing system or any

23                       artificial or prerecorded voice to any telephone number

24
                         assigned to a cellular telephone service;

25
                  b.     Whether Plaintiff and the ATDS Class members were damaged

26
                         thereby, and the extent of damages for such violation; and

27
                  c.     Whether Defendant should be enjoined from engaging in such
                         conduct in the future.
28



                                   CLASS ACTION COMPLAINT
                                              -6-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 7 of 10 Page ID #:7




 1         26.    As a person that received numerous telemarketing/solicitation calls
 2   from Defendant using an automatic telephone dialing system or an artificial or
 3   prerecorded voice, without Plaintiff’s prior express consent, Plaintiff is asserting
 4   claims that are typical of The ATDS Class.
 5         27.    Common questions of fact and law exist as to all members of The
 6   ATDS Revocation Class which predominate over any questions affecting only
 7   individual members of The ATDS Revocation Class. These common legal and
 8   factual questions, which do not vary between ATDS Revocation Class members,
 9   and which may be determined without reference to the individual circumstances of
10   any ATDS Revocation Class members, include, but are not limited to, the
11   following:
12                a.    Whether, within the four years prior to the filing of this
13                      Complaint, Defendant made any telemarketing/solicitation call
14                      (other than a call made for emergency purposes or made with
15                      the prior express consent of the called party) to an ATDS
16                      Revocation Class member, who had revoked any prior express
17                      consent to be called using an ATDS, using any automatic
18                      telephone dialing system or any artificial or prerecorded voice
19                      to any telephone number assigned to a cellular telephone
20                      service;
21                b.    Whether Plaintiff and the ATDS Revocation Class members

22                      were damaged thereby, and the extent of damages for such

23                      violation; and

24
                  c.    Whether Defendant should be enjoined from engaging in such

25
                        conduct in the future.

26
           28.    As a person that received numerous telemarketing/solicitation calls

27
     from Defendant using an automatic telephone dialing system or an artificial or
     prerecorded voice, after Plaintiff had revoked any prior express consent, Plaintiff
28



                                   CLASS ACTION COMPLAINT
                                              -7-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 8 of 10 Page ID #:8




 1   is asserting claims that are typical of The ATDS Revocation Class.
 2         29.    Plaintiff will fairly and adequately protect the interests of the members
 3   of The Classes. Plaintiff has retained attorneys experienced in the prosecution of
 4   class actions.
 5         30.    A class action is superior to other available methods of fair and
 6   efficient adjudication of this controversy, since individual litigation of the claims
 7   of all Classes members is impracticable. Even if every Classes member could
 8   afford individual litigation, the court system could not. It would be unduly
 9   burdensome to the courts in which individual litigation of numerous issues would
10   proceed. Individualized litigation would also present the potential for varying,
11   inconsistent, or contradictory judgments and would magnify the delay and expense
12   to all parties and to the court system resulting from multiple trials of the same
13   complex factual issues. By contrast, the conduct of this action as a class action
14   presents fewer management difficulties, conserves the resources of the parties and
15   of the court system, and protects the rights of each Classes member.
16         31.    The prosecution of separate actions by individual Classes members
17   would create a risk of adjudications with respect to them that would, as a practical
18   matter, be dispositive of the interests of the other Classes members not parties to
19   such adjudications or that would substantially impair or impede the ability of such
20   non-party Class members to protect their interests.
21         32.    Defendant has acted or refused to act in respects generally applicable

22   to The Classes, thereby making appropriate final and injunctive relief with regard

23   to the members of the Classes as a whole.

24                            FIRST CAUSE OF ACTION

25
            Negligent Violations of the Telephone Consumer Protection Act

26
                                   47 U.S.C. §227 et seq.

27
           33.    Plaintiff repeats and incorporates by reference into this cause of

28
     action the allegations set forth above at Paragraphs 1-32.



                                  CLASS ACTION COMPLAINT
                                             -8-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 9 of 10 Page ID #:9




 1          34.   The foregoing acts and omissions of Defendant constitute numerous
 2   and multiple negligent violations of the TCPA, including but not limited to each
 3   and every one of the above cited provisions of 47 U.S.C. § 227 et seq.
 4          35.   As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et
 5   seq., Plaintiff and the Class Members are entitled an award of $500.00 in statutory
 6   damages, for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
 7          36.   Plaintiff and the Class members are also entitled to and seek
 8   injunctive relief prohibiting such conduct in the future.
 9                           SECOND CAUSE OF ACTION
10   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
11                                 47 U.S.C. §227 et seq.
12          37.   Plaintiff repeats and incorporates by reference into this cause of
13   action the allegations set forth above at Paragraphs 1-32.
14          38.   The foregoing acts and omissions of Defendant constitute numerous
15   and multiple knowing and/or willful violations of the TCPA, including but not
16   limited to each and every one of the above cited provisions of 47 U.S.C. § 227 et
17   seq.
18          39.   As a result of Defendant’s knowing and/or willful violations of 47
19   U.S.C. § 227 et seq., Plaintiff and the Class members are entitled an award of
20   $1,500.00 in statutory damages, for each and every violation, pursuant to 47 U.S.C.
21   § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).

22          40.   Plaintiff and the Class members are also entitled to and seek

23   injunctive relief prohibiting such conduct in the future.

24                                PRAYER FOR RELIEF

25
     WHEREFORE, Plaintiff requests judgment against Defendant for the following:

26
                               FIRST CAUSE OF ACTION

27
            Negligent Violations of the Telephone Consumer Protection Act

28
                                   47 U.S.C. §227 et seq.



                                  CLASS ACTION COMPLAINT
                                             -9-
     Case 2:21-cv-04935-AB-JC Document 1 Filed 06/17/21 Page 10 of 10 Page ID #:10




 1               • As a result of Defendant’s negligent violations of 47 U.S.C.
 2                §227(b)(1), Plaintiff and the Class members are entitled to and
 3                request $500 in statutory damages, for each and every violation,
 4                pursuant to 47 U.S.C. 227(b)(3)(B); and
 5               • Any and all other relief that the Court deems just and proper.
 6                           SECOND CAUSE OF ACTION
 7   Knowing and/or Willful Violations of the Telephone Consumer Protection Act
 8                                 47 U.S.C. §227 et seq.
 9               • As a result of Defendant’s willful and/or knowing violations of 47
10                U.S.C. §227(b)(1), Plaintiff and the Class members are entitled to
11                and request treble damages, as provided by statute, up to $1,500, for
12                each and every violation, pursuant to 47 U.S.C. §227(b)(3)(B) and 47
13                U.S.C. §227(b)(3)(C); and
14               • Any and all other relief that the Court deems just and proper.
15                                    JURY DEMAND
16         41.    Pursuant to his rights under the Seventh Amendment to the United
17   States Constitution, Plaintiff demands a jury on all issues so triable.
18
19         Respectfully Submitted this 17th day of June, 2021.
20                             LAW OFFICES OF TODD M. FRIEDMAN, P.C.
                                    By: /s Todd M. Friedman
21                                      Todd M. Friedman
22                                      Law Offices of Todd M. Friedman
                                        Attorney for Plaintiff
23
24
25
26
27
28



                                   CLASS ACTION COMPLAINT
                                             -10-
